82399: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32939: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82399


Short Caption:SAUCIER VS. GALAXY GAMING, INC.Court:Supreme Court


Related Case(s):81626, 82081


Lower Court Case(s):Clark Co. - Eighth Judicial District - A815190Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRobert B. SaucierDylan T. Ciciliano
							(Garman Turner Gordon)
						Erika A. Pike Turner
							(Garman Turner Gordon)
						


RespondentGalaxy Gaming, Inc.Emily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


01/28/2021Filing FeeFiling Fee Paid. $250.00 from GTG LLP.  Check no. 8230. (SC)


01/28/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-02635




01/28/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-02637




01/28/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-02639




01/29/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-02770




01/29/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-02784




02/12/2021Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)21-04376




02/18/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-04820




05/27/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief due:  June 15, 2021.  (SC)21-15258




06/09/2021BriefFiled Appellant's Opening Brief. (SC)21-16612




06/09/2021MotionFiled Appellant's Motion to Redact Portions of the Appendix in Support of Opening Brief. (SC)21-16615




06/09/2021AppendixFiled Appendix in Support of Appellant's Opening Brief Volumes I-VI. (SC)21-16616




06/28/2021Order/ProceduralFiled Order Granting Motion. Appellant's unopposed motion for leave to redact a portion of the appendix is granted. The redacted appendix was filed on June 9, 2021.  The clerk shall file the unredacted appendix, received on June 23, 2021, under seal.  Respondent's answering brief remains due to be filed by July 9, 2021. (SC)21-18508




06/28/2021AppendixFiled Appellant's Appendix in Support of Appellant's Opening Brief Volume III and VI. (SC)


07/09/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  July 23, 2021.  (SC)21-19703




07/23/2021BriefFiled Respondent's Answering Brief. (SC)21-21381




09/02/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


10/07/2021MotionFiled Stipulated Request for Stay of Supreme Court Proceedings. (SC)21-28786




10/19/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until January 7, 2022, to file a report in this court regarding the status of the parties' settlement.  (SC)21-30016




11/15/2021MotionFiled Stipulation to Dismiss Appeal. (SC)21-32795




11/16/2021Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, and "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)21-32939





Combined Case View